Judgment of conviction reversed on the law and a new trial granted. Memorandum: In our view it was error to admit in evidence over appellant’s objection and exception the page of the examining Magistrate’s docket, Exhibit 16, on which appeared “ Hearing waived. Said he would plead guilty here. Informed that he could not plead guilty here, as this was a Special Sessions Court, for hearing and examination only.” All concur. (The judgment appealed from convicts defendant of the crime of robbery, first degree, grand larceny, first degree, and assault, second degree.) Present — Taylor, P. J., MeCum, Love, Vaughan and Kimball, JJ.